             Case 2:18-cv-01784-RSL Document 46 Filed 07/29/20 Page 1 of 4




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     LEO SYNORACKI, on behalf of himself and all
10   others similarly situated
                                                               No. 2:18-cv-01784-RSL
11                             Plaintiff,
                                                               STIPULATION AND ORDER
12          v.                                                 REGARDING NOTICE OF
                                                               PENDENCY OF CLASS ACTION
13   ALASKA AIRLINES, INC., et al.,
14                             Defendants.
15

16

17          WHEREAS, this Court entered an Order certifying the following classes in this action
18   on May 22, 2020:
19               Sick Time Accrual Class: All past and present pilots employed by
                 Alaska Airlines, Inc. who: (i) did not accrue sick time while on periods
20               of military leave from Alaska Airlines, Inc. from October 10, 2004 to
                 May 22, 2020; and (ii) were not at the maximum sick leave accrual level
21               at the time of military leave(s) or at any time thereafter.
22               Vacation Time Accrual Class: All past and present pilots employed by
                 Alaska Airlines, Inc. who did not accrue vacation time while on periods of
23               military leave from Alaska Airlines, Inc. from October 10, 2004 to May
                 22, 2020.
24

25          WHEREAS, pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), notice of class

26   certification must be provided to members of the Class.

27
                                                 1
                                 STIPULATION AND ORDER REGARDING
                                NOTICE OF PENDENCY OF CLASS ACTION
             Case 2:18-cv-01784-RSL Document 46 Filed 07/29/20 Page 2 of 4




 1           WHEREAS, having met and conferred, plaintiff and defendants (the “Parties”) have

 2   agreed on the Notice Plan and form of Class Notice which consists of direct emailing or

 3   mailing of the Notice (attached hereto as Exhibit ‘A’) to each member of the Class who has

 4   been identified through reference to Alaska Airlines, Inc.’s records.

 5           WHEREAS, Federal Rule of Civil Procedure 23(c)(2)(B) requires that class notice be

 6   “the best notice that is practicable under the circumstances, including individual notice to all

 7   members who can be identified through reasonable effort [and] must clearly and concisely state

 8   in plain, easily understood language: (i) the nature of the action; (ii) the definition of the class

 9   certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an

10   appearance through an attorney if the member so desires; (v) that the court will exclude from

11   the class any member who requests exclusion; (vi) the time and manner for requesting

12   exclusion; and (vii) the binding effect of a class judgment on members under Rule 23(c)(3).”

13   Fed. Rule Civ. Proc. 23(c)(2)(B).

14           WHEREAS, the Parties have agreed to the following Notice Plan: Notice will be

15   emailed by Class Counsel to each of the Class Members within thirty (30) days of the Court’s

16   order approving the Notice Plan. For any Class Member who does not have a valid e-mail

17   address in Alaska Airlines, Inc.’s records, said Class Member will be sent Class Notice by U.S.

18   Mail.

19           WHEREAS, the Parties also hereby stipulate and agree that Class Members will be

20   given no less than forty-five (45) days from the date that initial notices are sent to opt out. For

21   Class Members whose notices are returned and then re-mailed, the Class Members shall be

22   given no less than forty-five (45) days from the date the notices are re-mailed to opt out. A

23   class member may opt out by simply mailing a letter to Class Counsel referencing the lawsuit,

24   stating words to the effect that: “I would like to opt out of the Leo Synoracki v. Alaska Airlines,

25   Inc. lawsuit,” and providing the class member’s name, current address and phone number.

26           WHEREAS, the Parties agree that the proposed Notice Plan provides all the material

27   information required by Rule 23(c)(2)(B), and provides that information through “the best
                                                   2
                                   STIPULATION AND ORDER REGARDING
                                  NOTICE OF PENDENCY OF CLASS ACTION
             Case 2:18-cv-01784-RSL Document 46 Filed 07/29/20 Page 3 of 4




 1   notice that is practicable under the circumstances.” The Notice also provides a means to contact

 2   Class Counsel to receive more detailed information about this lawsuit.

 3          WHEREAS, the Parties respectfully request that the Court approve the Notice Plan and

 4   the Notice.

 5

 6    FOR PLAINTIFF:

 7    By: /s/ Gene J. Stonebarger
      Gene J. Stonebarger(admitted Pro Hac Vice)      Brian J. Lawler (admitted Pro Hac Vice)
 8    gstonebarger@stonebargerlaw.com                 blawler@pilotlawcorp.com
      Crystal L. Matter (admitted Pro Hac Vice)       PILOT LAW, P.C.
 9    cmatter@stonebargerlaw.com                      850 Beech Street, Suite 713
10    STONEBARGER LAW                                 San Diego, California 92101
      101 Parkshore Drive                             Phone: 866.512.2465
11    Suite 100                                       Fax: 619.231.4984
      Folsom, California 95630
12    Phone: 916.235.7140
      Fax: 916.235.7141
13                                                    Charles M. Billy (admitted Pro Hac Vice)
14    Daniel Kalish                                   cbilly@cmblawcorp.com
      dkalish@hkm.com                                 The Law Offices of Charles M. Billy, APC
15    HKM EMPLOYMENT ATTORNEYS LLP                    22706 Aspan Street, Ste 305
      600 Stewart Street, Ste 901                     Lake Forest, CA 92630
16    Seattle, WA 98101                               Phone: 949-357-9636
      Phone: 206-838-2504
17

18    Counsel for Plaintiff
      and the Classes
19

20    FOR DEFENDANT:
21
      By: /s/ Mark W. Robertson
22    Mark W. Robertson (admitted Pro Hac Vice)       Kathryn S. Rosen, WSBA #29465
      mrobertson@omm.com                              katierosen@dwt.com
23    O’Melveny & Myers LLP                           Davis Wright Tremaine
      7 Times Square                                  920 5th Avenue, Ste. 3300
24    New York, New York 10036                        Seattle, Washington 98104-1610
      Tel.: (212) 326-2000                            Tel.: (206) 622-3150
25
      Fax: (212) 326-2061                             Fax: (206) 757-7700
26

27
                                                 3
                                 STIPULATION AND ORDER REGARDING
                                NOTICE OF PENDENCY OF CLASS ACTION
             Case 2:18-cv-01784-RSL Document 46 Filed 07/29/20 Page 4 of 4




 1    Tristan Morales (admitted Pro Hac Vice)
 2    tmorales@omm.com
      O’Melveny & Myers LLP
 3    1625 Eye Street, NW
      Washington, D.C. 20006
 4    Tel.: (202) 383-5300
      Fax: (202) 383-5414
 5

 6
      Counsel for Defendant
 7

 8

 9

10                                              ORDER

11          Based on the foregoing stipulation, the Court approves the Notice Plan and content of

12   the Notice, and hereby ORDERS that Notice substantially in the form of Dkt. # 45 at 7 be
13
     provided in accordance with the Notice Plan.
14

15
            Dated this 29th day of July, 2020.
16

17
                                                        A
                                                        The Honorable Robert S. Lasnik
18
                                                        United States District Court Judge
19

20

21

22

23

24

25

26

27
                                                4
                                STIPULATION AND ORDER REGARDING
                               NOTICE OF PENDENCY OF CLASS ACTION
